Case 14-45287        Doc 48     Filed 12/31/18     Entered 12/31/18 17:10:26          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 14 B 45287
         John Morris, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/22/2014.

         2) The plan was confirmed on 05/18/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/18/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/11/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-45287            Doc 48           Filed 12/31/18    Entered 12/31/18 17:10:26                Desc         Page 2
                                                           of 3



 Receipts:

          Total paid by or on behalf of the debtor                     $72,546.11
          Less amount refunded to debtor                                $1,460.91

 NET RECEIPTS:                                                                                           $71,085.20


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,000.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $2,910.97
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $6,910.97

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Cash Advance                    Unsecured         700.00           NA              NA            0.00        0.00
 CashCall Inc                             Unsecured      1,500.00           0.00            0.00           0.00        0.00
 Cerastes LLC                             Unsecured           0.00        168.00          168.00           0.00        0.00
 CitiMortgage Inc                         Unsecured           0.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue    Unsecured      3,000.00       3,561.40        3,561.40           0.00        0.00
 Comcast                                  Unsecured         274.00           NA              NA            0.00        0.00
 Fifth Third Bank                         Unsecured           3.00           NA              NA            0.00        0.00
 First Premier Bank                       Unsecured         858.00           NA              NA            0.00        0.00
 HSBC BANK                                Unsecured           0.00           NA              NA            0.00        0.00
 Illinois Title Loans                     Secured        1,050.00         792.36          792.36        792.36       30.17
 Illinois Title Loans                     Secured        3,150.00       2,640.91        2,640.91      2,640.91      111.95
 Internal Revenue Service                 Unsecured         404.00      3,255.47        3,255.47           0.00        0.00
 Internal Revenue Service                 Priority       1,000.00            NA              NA            0.00        0.00
 Internal Revenue Service                 Priority       6,688.00            NA              NA            0.00        0.00
 Internal Revenue Service                 Priority      31,723.00     31,641.41        31,641.41     31,641.41         0.00
 New Penn Financial DBA Shellpoint Mort   Secured      130,476.00    169,498.44       169,498.44           0.00        0.00
 Prestige Financial Services              Unsecured            NA            NA              NA            0.00        0.00
 Prestige Financial Services              Unsecured            NA         133.93          133.93           0.00        0.00
 Prestige Financial Services              Secured       30,374.00     30,507.93        30,374.00     25,558.61    3,398.82
 T-Mobile USA INC.                        Unsecured         661.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-45287        Doc 48      Filed 12/31/18     Entered 12/31/18 17:10:26             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $169,498.44              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $33,807.27         $28,991.88           $3,540.94
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $203,305.71         $28,991.88           $3,540.94

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $31,641.41         $31,641.41              $0.00
 TOTAL PRIORITY:                                         $31,641.41         $31,641.41              $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,118.80               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $6,910.97
         Disbursements to Creditors                            $64,174.23

 TOTAL DISBURSEMENTS :                                                                     $71,085.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
